Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-56 were canceled.  
Claims 57-84 were added. 
Claims 57-84 are pending and under consideration. 


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers at paragraphs 123 and 125. 
Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  


Claim Objections
Claim 58 is objected to because of the following informalities: “A composition according to claim 57” in line 1 should read “The composition according to claim 57” and “said variable heavy variable domain” in line 1 should read “said variable heavy domain”. Additionally, “amino acid sequence SEQ ID NO: 110/106” should read “the amino acid sequence of SEQ ID NO: 110/106”. Appropriate correction is required.

Claim 62 is objected to because of the following informalities: there needs to be semicolon at the end of subpart (a) and the conjunction “and” at the end of line 8. Appropriate correction is required.

Claims 63-68 are objected to because of the following informalities: the preamble “A heterodimeric antibody according to claim 62” should read “The heterodimeric antibody according to claim 62”. Appropriate correction is required.

Claim 63 is objected to because of the following informalities: “where” in line 1 should read “wherein”. Appropriate correction is required.

Claims 63 and 75 are objected to because of the following informalities: “amino acid sequence SEQ ID NO: 110/106” should read “the amino acid sequence of SEQ ID NO: 110/106”. Appropriate correction is required.

Claims 64 and 76 are objected to because of the following informalities: it is suggested that Applicant amend “S364K/E357Q : L368D/K370S; L368D/K370S : S364K; L368E/K370S : S364K; T411T/E360E/Q362E : D401K; L368D/K370S : S364K/E357L and K370S : S364K/E357Q” to “(S364K/E357Q in said first Fc domain; L368D/K370S in said second Fc domain), (L368D/K370S in said first Fc domain; S364K in said second Fc domain), (L368E/K370S in said first Fc domain; S364K in said second Fc domain), (T411T/E360E/Q362E in said first Fc domain; D401K in said second Fc domain), (L368D/K370S in said first Fc domain; S364K/E357L in said second Fc domain), and (K370S in said first Fc domain; S364K/E357Q in said second Fc domain)” for clarity. Appropriate correction is required.

Claims 68 and 79 are objected to because of the following informalities: “amino acid variants” in lines 2, 3, 4 and 6 should read “amino acid substitutions”. Appropriate correction is required.

Claim 74 is objected to because of the following informalities: “second domain linker” in line 3 of subpart (a) should read “a second domain linker”. Appropriate correction is required.

Claims 75-79 are objected to because of the following informalities: the preamble “A heterodimeric antibody according to claim 74” should read “The heterodimeric antibody according to claim 74”. Appropriate correction is required.

Claim 76 is objected to because of the following informalities: “a set of variants selected from” in line 2 should read “a set of amino acid substitutions selected from”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 57, 64, 66-68, 74 and 76-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "said anti-PSMA binding domain" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While claim 57 recites “a PSMA binding domain”, it does not recite “an anti-PSMA binding domain” before “said anti-PSMA binding domain” is recited. 

Claim 66 recites the limitation "said CH1-hinge-CH2-CH3" and “the amino acid substitutions”. There is insufficient antecedent basis for this limitation in the claim. While claim 62 recites “VH-CH1-hinge-CH2-CH3” in subpart (b), the claim 62 does not recite "CH1-hinge-CH2-CH3". Claim 62 does not recite “amino acid substitutions”, either. 
Claim 67 recites the limitation “the amino acid substitutions” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 62 does not recite “amino acid substitutions”.
Claim 68 recites the limitation "said CH1-hinge-CH2-CH3" in line 6. There is insufficient antecedent basis for this limitation in the claim. While claim 62 recites “VH-CH1-hinge-CH2-CH3” in subpart (b), the claim 62 does not recite "CH1-hinge-CH2-CH3".
Claim 74 recites “a VH1-CH1-linker1-scFv-linker2-CH2-CH3, wherein VH is a variable heavy domain” in lines 2-3. It is not clear which Applicant intends to recite VH1 or VH. It is suggested that Applicant amend “a VH1-CH1-linker1-scFv-linker2-CH2-CH3” in line 2 to “a VH-CH1-linker1-scFv-linker2-CH2-CH3” because VH is same VH as in subpart (b). 
Claim 77 recites the limitation "said CH1-hinge-CH2-CH3" in line 1. There is insufficient antecedent basis for this limitation in the claim. While claim 74 recites “VH-CH1-hinge-CH2-CH3” in subpart (b), the claim 74 does not recite "CH1-hinge-CH2-CH3".
the amino acid substitutions”. There is insufficient antecedent basis for this limitation in the claim. Claim 74 does not recite “amino acid substitutions”.
Claim 79 recites the limitation "said CH1-hinge-CH2-CH3" in line 6. There is insufficient antecedent basis for this limitation in the claim. While claim 74 recites “VH-CH1-hinge-CH2-CH3” in subpart (b), the claim 74 does not recite "CH1-hinge-CH2-CH3".



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 59, 60, 69, 70, 80 and 81 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 59, 60, 69, 70, 80 and 81 have reference to “part” of claims from which they depend. For example, claim 59 recites “said variable heavy domain of claim 57” .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57-84 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent No. 10428155 (hereinafter patent ‘155; PTO-892).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
	Regarding claims 57-58, patent ‘155 teaches antibody composition (column 42, lines 1-8). Patent ‘155 teaches anti-PSMA antigen binding domain (column 37, lines 8-12). Patent ‘155 teaches SEQ ID NO: 219 which is same amino acid sequence as SEQ ID NO: 110 of instant application (Result 3 of 110.rai). Patent ‘155 teaches SEQ ID NO: 223 which is same amino acid sequence as SEQ ID NO: 106 of instant application (Result 3 of 106.rai).

Result 3 of 110.rai

    PNG
    media_image1.png
    493
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    585
    media_image2.png
    Greyscale


Result 3 of 106.rai

    PNG
    media_image3.png
    490
    502
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    582
    media_image4.png
    Greyscale

	
Regarding claim 59, patent ‘155 teaches nucleic acid compositions comprising: a) a first nucleic acid encoding said first monomer of any tetravalent, trispecific antibodies; b) a second nucleic acid encoding said second monomer of any tetravalent, 
Regarding claim 60, patent ‘155 teaches expression vector compositions comprising: a) a first expression vector comprising said first nucleic acid; b) a second expression vector comprising said second nucleic acid; and c) a third expression vector comprising said third nucleic acid (column 5, lines 12-17).
Regarding claim 61, patent ‘155 teaches host cells comprising either the nucleic acid compositions or the expression vector compositions (column 5, lines 18-20).
	Regarding claims 62 and 63, patent ‘155 teaches a heterodimeric antibody comprising:DB2/ 37642290.1-2-Appl. No. 16/489,539 Amdt. dated Mar. 31, 2020 Response to Notice to File Missing Requriements of Oct. 1, 2019a) a first monomer comprising a scFv-linker-CH2-CH3, wherein CH2-CH3 is a first Fc domain, and wherein scFv is a single chain Fv region that binds a first antigen;  b) a second monomer comprising a VH-CH1-hinge-CH2-CH3, wherein VH is a variable heavy domain and CH2-CH3 is a second Fc domain; and  c) a light chain comprising a variable light domain and a constant light domain (see Figure 4F of patent ‘155). As discussed above, patent ‘155 teaches variable heavy domain comprising a vhCDR1 having SEQ ID NO: 111, a vhCDR2 having SEQ ID NO: 112, and a vhCDR3 having SEQ ID NO: 113; and variable light domain comprising a vlCDR1 having SEQ ID NO: 107, a vlCDR2 having SEQ ID NO: 108, and a vlCDR3 having SEQ ID NO: 109. 
	Regarding claims 64-68, patent ‘155 teaches S364K/E357Q in monomer 2 and L368D/K370S in monomer 1 (Figure 30B, row 18 on sheet 34 of 61). Patent ‘155 teaches charged scFv linkers (Figure 33 on sheet 40 of 61). Patent ‘155 teaches amino acid substitutions N208D/Q295E/N384D/Q418E/N421D (Figure 30E, row 16 on sheet 
	Regarding claims 69-72, as discussed above for claims 60-62, patent ‘155 teaches claims 69-72 for the same reasons that patent ‘155 teaches claims 60-62.
	Regarding claim 73, patent ‘155 teaches methods of making a trivalent trispecific antibody comprising culturing the host cells under conditions wherein said trispecific antibody is produced and recovering said antibody (column 8, lines 19-22).
	Regarding claims 74 and 75, patent ‘155 teaches a heterodimeric antibody wherein the first and second monomers have scFv between VH-CH1 and CH2-CH3 portions (Figure 7, sheet 10 of 61). It would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to insert scFv into only one monomer to arrive at the structure of instant claim 74. Patent ‘155 teaches that when two PSMA antigen binding domains are used, the third antigen binding domain can bind either CD3 or CD8 (column 37, lines 14-16).
	Regarding claims 76-79, patent ‘155 teaches claims 76-79 since it teaches claims 64 and 66-68.
	Regarding claims 80-84, patent ‘155 teaches claims 80-84 since it teaches claims 69-73.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 57-67 and 69-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-18, and 20-21 of U.S. Patent No.10227410 (hereinafter patent ‘410; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 62 and 57, patent ‘410 claims a heterodimeric antibody comprising:  a) a first monomer comprising:  i) a first Fc domain; and  ii) an anti-CD3 scFv comprising a first heavy variable domain, an scFv linker and a first variable light domain; wherein said scFv is covalently attached to the N-terminus of said Fc domain using a domain linker;   b) a second monomer comprising a heavy chain comprising: i) a second heavy variable domain; and  ii) a heavy constant domain comprising a second Fc domain; and  c) a light chain comprising a second variable light domain and a constant light domain; wherein said second heavy variable domain comprises a vhCDR1 having SEQ ID NO: 111, a vhCDR2 having SEQ ID NO: 112, and a vhCDR3 having SEQ ID NO: 113, and said second variable light domain comprises a vlCDR1 having SEQ ID NO: 107, a vlCDR2 having SEQ ID NO: 108, and a vlCDR3 having SEQ ID NO: 109, and wherein said second heavy variable domain and said second variable light domain bind PSMA (claim 1 of patent ‘410). SEQ ID NO: 106-113 of patent ‘410 
Regarding claims 63 and 58, patent ‘410 claims a heterodimeric antibody according to claim 1, where said second heavy variable domain comprises amino acid sequence SEQ ID NO: 110 and said second variable light domain comprises amino acid sequence SEQ ID NO: 106 (claim 2). SEQ ID NO: 106 and 110 of patent ‘410 are same amino acid sequence as SEQ ID NO: 106 and 110 of instant application, respectively (SCORE; result 2 of 110.rai; result 2 of 106.rai). 
Regarding claim 64, patent ‘410 claims a heterodimeric antibody according to claim 1, wherein said first Fc domain and said second Fc domain comprise a set of variants selected from the group consisting of S364K/E357Q: L368D/K370S; L368D/K370S: S364K; L368E/K370S: S364K; T411T/E360E/Q362E: D401K; L368D/K370S: S364K/E357L and K370S: S364K/E357Q (claim 13).
Regarding claim 65, patent ‘410 claims a heterodimeric antibody according to claim 1, wherein said scFv linker is a charged linker (claim 14).
Regarding claim 66, patent ‘410 claims a heterodimeric antibody according to claim 13, wherein said heavy chain constant domain comprises the amino acid substitutions N208D/Q295E/N384D/Q418E/N421D (claim 15).
Regarding claim 67, patent ‘410 claims a heterodimeric antibody according to claim 13, wherein said first and second Fc domains further comprise the amino acid substitutions E233P/L234V/L235A/G236del/S267K (claim 16).
Regarding claims 59 and 69, patent ‘410 claims a nucleic acid composition encoding the heterodimeric antibody according to claim 1, said composition comprising:  
Regarding claims 60 and 70, patent ‘410 claims an expression vector composition comprising the nucleic acid composition of claim 17 (claim 18).
Regarding claims 61 and 71-72, patent ‘410 claims a host cell comprising the nucleic acid composition of claim 17 (claim 19). Patent ‘410 claims a host cell comprising the expression vector composition of claim 19 (claim 20).
Regarding claim 73, patent ‘410 claims a method of making a heterodimeric antibody comprising culturing the host cell of claim 19 or 20 under conditions wherein said antibody is expressed, and recovering said heterodimeric antibody (claim 21).


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643